IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43066

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 751
                                               )
       Plaintiff-Respondent,                   )   Filed: December 7, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
AARON DEAN McINTOSH,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order revoking probation and executing previously suspended sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Aaron Dean McIntosh pled guilty to felony driving under the influence. I.C. §§ 18-8004,
18-8005(5). In exchange for his guilty plea, an additional charge was dismissed. The district
court sentenced McIntosh to a unified term of five years, with a minimum period of confinement
of one year, but after a period of retained jurisdiction, suspended the sentence and placed
McIntosh on probation. McIntosh admitted to violating the terms of his probation. The district
court revoked probation, ordered execution of the sentence, but again retained jurisdiction.
Following successful completion of his period of retianed jurisdiction, the district court again
supended the sentence and placed McIntosh on probation. Subsequently, McIntosh admitted to

                                               1
violating the terms of the probation, and the district court consequently revoked probation and
ordered execution of the original sentence. On appeal, McIntosh does not challenge the district
court’s decision to revoke probation, but argues only that his sentence is excessive and should be
commuted.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012). Applying these standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion.
       Therefore, the order revoking probation and directing execution of McIntosh’s previously
suspended sentence is affirmed.




                                                  2